DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 22 February 2022. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 10, 15, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Novo Diaz et al (Us 20160353326 a1, hereafter referred to as Novo) in view of Shu et al (US 20180220479 A1, hereafter referred to as Shu) in view of Newman et al (US 10244086 B2, hereafter referred to as Newman).

Regarding claim 1, Novo teaches a device for implementing gateway cooperation, comprising a memory storing instructions and a processor in communication with the memory, wherein the processor is configured to execute the instructions to
select from gateways in a Internet of Things (IoT) network, at least one cooperative gateway for a target gateway (Novo [0105] discloses a gateway selection method, performed by a central node or management node, to select a gateway for IoT devices).
However, Novo does not explicitly teach and notify the target gateway of the at least one cooperative gateway, wherein the at least one cooperative gateway is used for establishing cooperation with the target gateway and performing cooperative management, wherein the processor is further configured to execute the instructions to: perform central gateway election in the IoT network together with other gateways in the IoT network.
Shu, in an analogous art, teaches select from gateway at least one cooperative gateway for a target gateway (Shu [0010, 0011] teaches selecting, by a gateway, at least one user plane gateway) and notify the target gateway of the at least one cooperative gateway (Shu [0105, 0113] teaches indicating, to a control gateway, information of a target (first) user plane gateway to a source user plane gateway), wherein the at least one cooperative gateway is used for establishing cooperation with the target gateway (Shu [0075-0076] discloses establishing a communication link between the source user plane gateway and target or selected user plane gateway by creating bearer context [0079]) and performing cooperative management (Shu [0076] discloses transmitting user plane data in a moving process of the user equipment).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novo in view of Shu in order to configure the selection from gateway of an IoT network of at least one gateway, as taught by Novo, to further comprise notifying the target gateway of the at least one cooperative gateway, wherein the at least one cooperative gateway is used for establishing cooperation with the target gateway and performing cooperative management, as taught by Shu.
One of ordinary skill in the art would have been motivated in order to ensure service continuity in a moving process of the user equipment and improve user service experience (Shu [0082 and 0032]).
However, Novo-Shu does not explicitly teach wherein the processor is further configured to execute the instructions to: perform central gateway election in the IoT network together with other gateways in the IoT network.
Newman, in an analogous art, teaches wherein the processor is further configured to execute the instructions to: 
perform central gateway election in the IoT network together with other gateways in the IoT network (Newman [18:31-51] teaches electing a device to serve as a master gateway node, wherein the election is by the other devices to serve as the master gateway node).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novo-Shu in view of Newsom in order to configure the central node or control gateway, as taught by Novo-Shu, to participate in election of a primary gateway alongside other devices, as taught by Newman.
One of ordinary skill in the art would have been motivated in order to provide other devices of the network with information that may enable the one or more other devices to communicate on the IP network (Newman [18:31-51]).

Regarding claim 10, Novo-Shu-Newman teach the limitation of claim 1, as rejected above.
Additionally, Novo-Shu-Newman teach the device for implement the gateway cooperation according to claim 1 wherein the processor is further configured to execute the instructions to:
establish a cooperation relationship with the at least one cooperative gateway of the current gateway (Shu [0073] discloses selection of at least one user plane gateway), and manage the cooperation relationship (Shu [0105] discloses instructing a source control plane gateway to establish a communication tunnel with the selected user plane gateway); and perform a cooperative data management with the at lest one cooperative gateway of the current (Shu [0076] teaches transmitting user plane data in a moving process of a user equipment).

Regarding claims 15, 17 and 18, they do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claims 15, 17 and 18 are rejected for the same reasons set forth above regarding claim 1.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Novo Diaz et al (Us 20160353326 a1, hereafter referred to as Novo) in view of Shu et al (US 20180220479 A1, hereafter referred to as Shu) in view of Newman et al (US 10244086 B2, hereafter referred to as Newman) as set forth above regarding claim 10, further in view of Nayak et al (US 20140029411 A1, hereafter referred to as Nayak).

Regarding claim 11, Novo-Shu-Newman teaches the limitations of claim 10, as rejected above.
However, Novo-Shu-Newman does not explicitly teach the device for implementing the gateway cooperation wherein the processor, when configured to establish the cooperation relationship with the at least one cooperative gateway of the current gateway, is configured to: establish the cooperation relationship with the at least one cooperative gateway of a current gateway after determining that resources of the current gateway meet a service requirement for cooperation of the at least one cooperative gateway of the current gateway.
Nayak, in an analogous art, teaches the device for implementing the gateway cooperation wherein the processor, when configured to establish the cooperation relationship with the at least one cooperative gateway of the current gateway, is configured to: 
establish the cooperation relationship with the at least one cooperative gateway of a current gateway after determining that resources of the current gateway meet a service requirement for cooperation of the at least one cooperative gateway of the current gateway (Nayak [0048 and 0040-0041] teaches transferring information to the selected gateway upon determination the gateway characteristics of the selected gateway satisfy the service requirements [0041]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novo-Shu-Newman in view of Nayak in order to configure the establishing of a cooperation relationship with the at least one cooperative gateway of the current gateway, as taught by Novo-Shu-Newman, to further comprise establish the cooperation relationship with the at least one cooperative gateway of a current gateway after determining that resources of the current gateway meet a service requirement for cooperation of the at least one cooperative gateway of the current gateway, as taught by Nayak.
One of ordinary skill in the art would have been motivated in order to provide seamless data transmission in  case of gateway failure interrupting the forwarding of data (Nayak [0006]).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Novo Diaz et al (Us 20160353326 a1, hereafter referred to as Novo) in view of Shu et al (US 20180220479 A1, hereafter referred to as Shu) in view of Newman et al (US 10244086 B2, hereafter referred to as Newman) as set forth above regarding claim 1, further in view of Soneda et al (US 20150350374 A1, hereafter referred to as Soneda).

Regarding claim 14, Novo-Shu-Newman teaches the limitations of claim 10, as rejected above.
However, Novo-Shu-Newman does not explicitly teach the device for implementing the gateway cooperation wherein the processor is further configured to execute the instructions to: monitor a live status of the at least one cooperative gateway of the current 5PN153950USSN: 17/292282gateway, and report to a central gateway when determining that one or more cooperative gateways of the current gateway is/are offline.
Soneda, in an analogous art, teaches the device for implementing the gateway cooperation wherein the processor is further configured to execute the instructions to: 
monitor a live status of the at least one cooperative gateway of the current 5PN153950USSN: 17/292282 gateway (Soneda [0203] teaches monitoring intervals of receiving a heartbeat message), and report to a central gateway when determining that one or more cooperative gateways of the current gateway is/are offline (Soneda [0203-0205] teaches transmitting an updated heartbeat message upon determining the leader node or gateway has experienced a failure).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novo-Shu-Newman in view of Soneda in order to configure the gateway cooperation, as taught by Novo-Shu-Newman to monitor a live status of the at least one cooperative gateway of the current 5PN153950USSN: 17/292282gateway, and report to a central gateway when determining that one or more cooperative gateways of the current gateway is/are offline, as taught by Soneda.
One of ordinary skill in the art would have been motivated to maintain communication between two network clusters which rely upon the selected gateway to relay communications (Soneda [0008]).

Allowable Subject Matter
Claim 2-3, 5-9, 12-13, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al (US 20190380063 A1);
Chiang et al (US 20190124590 A1);
Park et al (US 20180309818 A1);
Dangy-Caye (US 20170163329 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446